 



THE CHRON ORGANIZATION, Inc.

2017 Equity Incentive Plan

July 15, 2017

 

ARTICLE 1

PURPOSES

 

1.1. General Purpose. The Chron Organization, Inc., a Nevada corporation
(“Company”) has adopted this 2017 Equity Incentive Plan (“Plan”) in order to
recruit and retain exceptional employees, officers, directors, and consultants
and to provide incentives for such individuals to perform at the highest levels
for the benefit of the Company.

 

1.2. Equity Incentives. This Plan allows the Company to provide a variety of
equity incentives to eligible participants that will provide economic benefits
to such participants based on the increase in the value of the Company’s equity.

 

ARTICLE 2

Definitions

 

2.1. “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code (as defined below).

 

2.2. “Board” means the board of directors of the Company.

 

2.3. “Change of Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(a) any Person or Group becomes the owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction; provided that notwithstanding the
foregoing, a Change of Control shall not be deemed to occur (i) on account of
the acquisition of securities of the Company by (A) any institutional investor,
any affiliate thereof, or any other Person or Group that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company; (B) an employee benefit plan of
the Company, or the trustee or fiduciary thereof; (C) an underwriter temporarily
holding securities pursuant to an offering of such securities; or (D) an entity
owned, directly or indirectly, by the equity holders of the Company in
substantially the same equity percentages as the equity of the Company; or (ii)
solely because the level of ownership held by any Person or Group exceeds fifty
percent (50%) of the outstanding voting securities as a result of a repurchase
or other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, such Person or
Group becomes the owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by such Person or Group over fifty
percent (50%), then a Change of Control shall be deemed to occur; provided that
for purposes of this definition, ownership shall be construed to include
beneficial ownership (as defined in Rule 16a-1(a)(1) promulgated under the
Exchange Act);

 

 

 

 

(b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
Stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (a) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity or (b) more than fifty percent (50%) of the combined outstanding voting
power of the parent of the surviving entity;

 

(c) the Stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company otherwise occurs; or

 

(d) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and the Company’s
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and the Company’s
Subsidiaries to an entity, more than fifty percent (50%) of the combined voting
power of the voting securities of which are owned by Stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale, lease, license, or other disposition.

 

Notwithstanding the foregoing, or any other provision of this Plan, the term
Change of Control shall not include a sale of assets, merger, or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and any definition of Change of Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Equity
Incentives subject to such agreement (it being understood, however, that if no
definition of Change of Control or any analogous term is set forth in such an
individual written agreement, the foregoing definition shall apply).

 

2.4. “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5. “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with Section 3.3.

 

2.6. “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

2.7. “Company” means The Chron Organization, Inc., a Nevada corporation.

 

2.8. “Consultant” means any person, including any advisor, (1) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (2) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services. However, the
term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.

 

2.9. “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Officer, Director or Consultant, is not
interrupted or terminated as determined by the Board or the Company’s chief
executive officer; provided that (a) a change in the capacity in which the
Participant renders service to the Company or an Affiliate as an Employee,
Officer, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, shall
not terminate a Participant’s Continuous Service, (b) the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave; provided, however, that a leave of absence shall be
treated as Continuous Service for purposes of vesting in an Equity Incentive
only to such extent as may be provided in the Company’s leave of absence policy
or in the written terms of the Participant’s leave of absence.

 

 2 

 

 

2.10. “Corporate Transaction” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(a) a Change of Control; or

 

(b) a merger, consolidation, or similar transaction following which (i) the
Company is not the surviving corporation or (ii) the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding
such transaction are converted or exchanged by virtue thereof into other
property, whether in the form of securities, cash, or otherwise.

 

2.11. “Director” means a member of the Board.

 

2.12. “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code.

 

2.13. “Employee” means any person employed by the Company or an Affiliate;
provided that service as a Director or payment of a director’s fee by the
Company for such service or for service as a member of the board of directors of
an Affiliate shall not be sufficient to constitute “employment” by the Company
or an Affiliate.

 

2.14. “Equity Incentive” means any right granted under this Plan, including an
Option, a Restricted Stock Award and a Stock Appreciation Right.

 

2.15. “Equity Incentive Agreement” means a written agreement between the Company
and a holder of an Equity Incentive evidencing the terms and conditions of a
grant of an individual Equity Incentive, which shall be subject to the terms and
conditions of this Plan.

 

2.16. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.17. “Fair Market Value” means, as of any date, the fair market value of the
Common Stock, determined, where applicable, in accordance with the requirements
of the Code, as established in good faith by the Board; provided, that, if the
Common Stock is traded publicly, the Fair Market Value of a share of Common
Stock on any date shall be the arithmetic mean of the high and low prices, as
quoted on the National Association of Securities Dealers Automated Quotations
(“NASDAQ”), for the date in question, or, if the Common Stock is listed on a
national stock exchange, the officially quoted closing price on such exchange on
the date in question. If applicable, the Board’s determination of Fair Market
Value shall be conclusive for purposes of this Plan.

 

2.18. “Group” means any “group” within the meaning of Section 13(d) or 14(d) of
the Exchange Act.

 

2.19. “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

2.20. “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

 3 

 

 

2.21. “Officer” means any person designated by the Company as an officer.

 

2.22. “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to this Plan.

 

2.23. “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant,
which shall be subject to the terms and conditions of this Plan.

 

2.24. “Optionholder” means a person to whom an Option is granted pursuant to
this Plan or, if applicable, such other person who holds an outstanding Option.

 

2.25. “Participant” means a person to whom an Equity Incentive is granted
pursuant to this Plan or, if applicable, such other person who holds an
outstanding Equity Incentive.

 

2.26. “Person” means any natural person, corporation, partnership, limited
liability company, trust, or other legal entity.

 

2.27. “Plan” means this 2016 Equity Incentive Plan.

 

2.28. “Restricted Stock Award” means an award of shares of Common Stock granted
pursuant to the terms and conditions of Section 7.1.

 

2.29. “Securities Act” means the Securities Act of 1933, as amended.

 

2.30. “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
7.2.

 

2.31. “Subsidiary” means, with respect to any Person, (1) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
by the Company, and (2) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 

2.32. “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any Affiliate.

 

ARTICLE 3

Administration

 

3.1. Administration by Board. The Board shall administer this Plan unless and
until the Board delegates administration to a Committee, as provided in Section
3.3.

 

 4 

 

 

3.2. Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of this Plan:

 

(a) To determine the persons to whom an Equity Incentive shall be granted and
the form, terms and conditions of any such Equity Incentive.

 

(b) To construe and interpret this Plan and Equity Incentives granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission, or
inconsistency in this Plan or in any Equity Incentive Agreement, in a manner and
to the extent it shall deem necessary or expedient to make this Plan fully
effective.

 

(c) To effect, at any time and from time to time, with the consent of any
adversely affected Optionholder, (1) the reduction of the exercise price of any
outstanding Option under this Plan, and/or (2) the cancellation of any
outstanding Option under this Plan and the grant in substitution therefor of (i)
a new Option under this Plan or another equity plan of the Company covering the
same or a different number of shares of Common Stock, (ii) a Restricted Stock
Award (including a stock bonus), (iii) a Stock Appreciation Right, (iv) cash, or
(v) other valuable consideration (as determined by the Board, in its sole
discretion), or (3) any other action that is treated as a repricing under
generally accepted accounting principles; provided that the exercise price per
share of Common Stock of any Option shall not be less than that specified under
this Plan for newly granted Equity Incentives except that the Board may grant an
Option with a lower exercise price if such Option is granted as part of a
transaction to which Section 424(a) of the Code applies.

 

(d) To terminate or suspend this Plan as provided in Section 10.8.

 

(e) To amend this Plan as provided in Section 10.9.

 

(f) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of this Plan.

 

3.3. Delegation to Committee. The Board may delegate administration of this Plan
to a Committee of one or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration of this Plan is delegated to a Committee, the Committee shall
have the powers theretofore possessed by the Board in connection with the
administration of this Plan, including the power to delegate to a subcommittee
any of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of this Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of this Plan.

 

3.4. Effect of Board’s Decision. All determinations, interpretations, and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding, and conclusive in all respects.

 

3.5. Arbitration. Any dispute or claim concerning any Equity Incentive granted
(or not granted) pursuant to this Plan or relating to or arising out of this
Plan shall be fully, finally and exclusively resolved by binding and
confidential arbitration conducted pursuant to the commercial arbitration rules
of the Judicial Arbiter Group in Denver, Colorado. The Company shall pay all
arbitration fees. In addition to any other relief, the arbitrator may award to
the prevailing party recovery of such party’s attorneys’ fees and costs. The
Company hereby waives and, by accepting an Equity Incentive, each Participant
waives their respective rights to have any such dispute or claim tried by a
judge or jury.

 

 5 

 

 

ARTICLE 4

Shares Subject to this Plan

 

4.1. Share Reserve. Subject to the provisions of Section 9.1, the shares of
Common Stock that may be issued pursuant to Equity Incentives shall not exceed
in the aggregate five percent (5%) of the authorized shares of Common Stock or
50,000,000 shares of Common Stock, whichever is greater.

 

4.2. Reversion of Shares to the Share Reserve. If any Option shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, then the shares of Common Stock with respect to which such
Option was not exercised shall revert to and again become available for issuance
under this Plan. Any shares of Common Stock issued under the terms of a
Restricted Stock Award or unvested shares of Common Stock held pursuant to
Section 6.12 subsequently repurchased by the Company shall revert to and again
become available for issuance under this Plan. Any Stock Appreciation Rights
that expire or otherwise terminate, in whole or in part, without having been
realized shall revert to and again become available for issuance under this
Plan.

 

4.3. Source of Shares. The shares of Common Stock subject to this Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

ARTICLE 5

Eligibility

 

5.1. Eligibility for Specific Equity Incentives. Incentive Stock Options may be
granted only to Employees. Equity Incentives other than Incentive Stock Options
may be granted to Employees, Officers, Directors, and Consultants.

 

5.2. Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Incentive Stock Option
is at least one hundred ten percent (110%) of the Fair Market Value of the
Common Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

 

5.3. Consultants. Except as otherwise may be determined by the Board, a
Consultant shall not be eligible for the grant of an Equity Incentive if, at the
time of grant, either the offer or the sale of the Company’s securities to such
Consultant is not exempt under Rule 701 of the Securities Act because of the
nature of the services that the Consultant is providing to the Company, because
the Consultant is not a natural person, or because of some other provision of
Rule 701.

 

ARTICLE 6

Option Provisions

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

6.1. Term. No Option granted shall be exercisable after the expiration of ten
(10) years from the date such Option was granted.

 

 6 

 

 

6.2. Exercise Price. Subject to the provisions of Section 5.2 regarding Ten
Percent Stockholders, the exercise price per share of each Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing, an Option may be granted with an exercise price per share lower
than that set forth in the preceding sentence if such Option is granted pursuant
to an assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

 

6.3. Consideration.

 

(a) The purchase price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations, either (i)
in cash or check at the time the Option is exercised or (ii) at the discretion
of the Board at the time of the grant of the Option (or subsequently in the case
of a Nonstatutory Stock Option) (A) by delivery to the Company of other Common
Stock, (B) according to a deferred payment or other similar arrangement with the
Optionholder, (C) by a “net exercise” of the Option (as further described
below), (D) pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of Common Stock, results
in either the receipt of cash (or check) by the Company or the receipt of an
irrevocable instruction to pay the aggregate exercise price to the Company from
the sales proceeds (E) by delivery of a promissory note with full recourse to
the Optionholder and the Optionholder’s assets, or (F) in any other form of
legal consideration that may be acceptable to the Board.

 

(b) Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes). At
any time that the Company is incorporated in Nevada, payment of the Common
Stock’s “par value,” as defined in the Nevada Corporations Code, shall not be
made by deferred payment, and must be paid in a form of consideration that is
permissible under the Nevada Corporations Code.

 

(c) In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at least at the minimum rate
of interest necessary to avoid (1) the treatment as interest, under any
applicable provisions of the Code, of any amounts other than amounts stated to
be interest under the deferred payment arrangement and (2) the treatment of the
Option as a variable award for financial accounting purposes.

 

(d) In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price. With respect to any remaining balance of the aggregate
exercise price, the Company shall accept a cash payment from the Participant.
The shares of Common Stock so used to pay the exercise price of an Option under
a “net exercise” will be considered to have resulted from the exercise of the
Option, and accordingly, the Option will not again be exercisable with respect
to such shares, the shares actually delivered to the Participant and any shares
withheld for purposes of tax withholding.

 

6.4. Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable only by the Optionholder during the
lifetime of the Optionholder. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

 7 

 

 

6.5. Transferability of a Nonstatutory Stock Option. If a Nonstatutory Stock
Option does not provide for transferability, then except as otherwise may be
determined by the Board, such Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

6.6. Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options become exercisable during any
calendar year (under all plans of the Company and its Affiliates) exceeds one
hundred thousand dollars ($100,000), the Options or portions thereof that exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options, notwithstanding any contrary provision of any
Equity Incentive Agreement.

 

6.7. Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6.7 are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.

 

6.8. Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise such Optionholder’s Option (to the
extent that such Optionholder was entitled to exercise such Option as of the
date of termination) but only within such period of time ending on the earlier
of (a) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination of Continuous Service, the Optionholder does
not exercise such Optionholder’s Option within the time specified in the Option
Agreement, the Option shall terminate.

 

6.9. Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of the expiration
of the term of the Option as set forth in Section 6.1.

 

6.10. Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise such Optionholder’s Option (to the extent that the
Optionholder was entitled to exercise such Option as of the date of
termination), but only within such period of time ending on the earlier of (a)
the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement) or (b) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

 

6.11. Death of Optionholder. In the event that (a) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (b) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death pursuant to Section 6.4 or 6.5, but only
within the period ending on the earlier of (i) the date twelve (12) months
following the date of death (or such longer or shorter period specified in the
Option Agreement) or (ii) the expiration of the term of such Option as set forth
in the Option Agreement. If, after death, the Option is not exercised within the
time specified herein, the Option shall terminate.

 

 8 

 

 

6.12. Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option.
Subject to the “Repurchase Limitation” in Section 10.6, any unvested shares of
Common Stock so purchased may be subject to a repurchase option in favor of the
Company or to any other restriction the Board determines to be appropriate.
Provided that the “Repurchase Limitation” in Section 10.6 is not violated, the
Company will not exercise its repurchase option until at least six (6) months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.

 

6.13. Right of Repurchase. Subject to the “Repurchase Limitation” in Section
10.6, the Option may, but need not, include a provision whereby the Company may
elect to repurchase all or any part of the vested shares of Common Stock
acquired by the Optionholder pursuant to the exercise of the Option at a price
equal to the lower of the Fair Market Value or the exercise price of such
shares. Provided that the “Repurchase Limitation” in Section 10.6 is not
violated, the Company will not exercise its repurchase option until at least six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes) have elapsed following exercise
of the Option unless otherwise specifically provided in the Option.

 

6.14. Right of First Refusal. The Option may, but need not, include a provision
whereby the Company may elect to exercise a right of first refusal following
receipt of notice from the Optionholder of the intent to transfer all or any
part of the shares of Common Stock received upon the exercise of the Option.
Except as expressly provided in this Section or in the Equity Incentive
Agreement for the Option, such right of first refusal shall otherwise comply
with any applicable provisions of the Bylaws of the Company. The Company will
not exercise its right of first refusal until at least six (6) months (or such
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) have elapsed following the exercise of the Option
unless otherwise specifically provided in the Option.

 

ARTICLE 7

Provisions of Equity Incentives other than Options

 

7.1. Restricted Stock Awards. Each Restricted Stock Award agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Restricted Stock Award agreements need
not be identical; provided, however, that each Restricted Stock Award agreement
shall include (through incorporation of the provisions hereof, by reference in
the agreement or otherwise) the substance of each of the following provisions:

 

(a) Purchase Price. At the time of the grant of a Restricted Stock Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Restricted Stock Award. Subject to the provisions of Section 5.2
regarding Ten Percent Stockholders, the price to be paid by the Participant for
each share subject to the Restricted Stock Award shall not be less than the par
value of the Common Stock on the date such award is made or at the time the
purchase is consummated. A Restricted Stock Award may be awarded as a stock
bonus (i.e., with no cash purchase price to be paid) to the extent permissible
under applicable law.

 

 9 

 

 

(b) Consideration. At the time of the grant of a Restricted Stock Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Restricted Stock Award. The purchase price of Common Stock
acquired pursuant to the Restricted Stock Award shall be paid in one of the
following ways: (i) in cash at the time of purchase; (ii) at the discretion of
the Board, according to a deferred payment or other similar arrangement with the
Participant; (iii) by services rendered or to be rendered to the Company; (iv)
by delivery of a promissory note with full recourse to the Participant and the
Participant’s assets; or (v) in any other form of legal consideration that may
be acceptable to the Board; provided, however , that at any time that the
Company is incorporated in Nevada, payment of the Common Stock’s “par value,” as
defined in the Nevada Corporations Code, shall not be made by deferred payment
and must be paid in a form of consideration that is permissible under the Nevada
Corporations Code.

 

(c) Vesting. Subject to the “Repurchase Limitation” in Section 10.6, shares of
Common Stock acquired under a Restricted Stock Award may, but need not, be
subject to a share repurchase option in favor of the Company in accordance with
a vesting schedule to be determined by the Board.

 

(d) Transferability. Rights to acquire shares of Common Stock granted under a
Restricted Stock Award shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award agreement,
as the Board shall determine in its discretion, and so long as Common Stock
awarded under the Restricted Stock Award remains subject to the terms of the
Restricted Stock Award agreement.

 

7.2. Stock Appreciation Rights. Each Stock Appreciation Right agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Stock Appreciation Right agreements may
change from time to time, and the terms and conditions of separate Stock
Appreciation Right agreements need not be identical, but each Stock Appreciation
Right agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(a) Calculation of Appreciation. Each Stock Appreciation Right will be
denominated in Common Stock equivalents. The appreciation distribution payable
per Common Stock equivalent on the exercise of a Stock Appreciation Right will
be not greater than an amount equal to the excess of (i) the aggregate Fair
Market Value (on the date of the exercise of the Stock Appreciation Right) of a
share of Common Stock over (ii) the Fair Market Value of a share of Common Stock
at the time of grant of the Stock Appreciation Right or, in the case of Ten
Percent Stockholders, 110% of such Fair Market Value.

 

(b) Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Rights agreement evidencing such
Right.

 

(c) Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock, in cash, or any combination of the two, as
the Board deems appropriate.

 

(d) Termination of Continuous Service. If a Participant’s Continuous Service
terminates for any reason, any unvested Stock Appreciation Rights shall be
forfeited and any vested Stock Appreciation Rights shall be automatically
redeemed.

 

ARTICLE 8

Covenants of the Company

 

8.1. Availability of Shares. During the terms of the Equity Incentives, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Equity Incentives.

 

 10 

 

 

8.2. Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over this Plan such
authority as may be required to grant Equity Incentives and to issue and sell
shares of Common Stock upon exercise of the Equity Incentives; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act this Plan, any Equity Incentive or any Common Stock issued or
issuable pursuant to any Equity Incentive. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under this Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such
Equity Incentives unless and until such authority is obtained.

 

ARTICLE 9

Adjustments upon Changes in Stock

 

9.1. Capitalization Adjustments. If any change is made in, or other event occurs
with respect to, the Common Stock subject to this Plan or subject to any Equity
Incentive without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, dividend,
stock split, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”), this Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to this Plan
pursuant to Sections 4.1 and 4.2 and the outstanding Equity Incentives will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Equity Incentives by the
Board. The Board shall make such adjustments, and its determination shall be
final, binding, and conclusive. The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.

 

9.2. Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Options shall terminate immediately prior to the
completion of such dissolution or liquidation, and shares of Common Stock
subject to the Company’s repurchase option may be repurchased by the Company
notwithstanding the fact that the holder of such stock is still in Continuous
Service.

 

9.3. Corporate Transaction. The following provisions will apply to Equity
Incentives in the event of a Corporate Transaction unless otherwise provided in
the instrument evidencing the Equity Incentive or any other written agreement
between the Company or any Affiliate and the Participant or unless otherwise
expressly provided by the Board at the time of grant of an Equity Incentive. In
the event of a Corporate Transaction, then, notwithstanding any other provision
of the Plan, the Board may take one or more of the following actions with
respect to Equity Incentives, contingent upon the closing or completion of the
Corporate Transaction:

 

(a) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Equity Incentive or to substitute a similar stock award for the Equity Incentive
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);

 

(b) arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Equity Incentive
to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

(c) accelerate the vesting, in whole or in part, of the Equity Incentive (and,
if applicable, the time at which the Equity Incentive may be exercised) to a
date prior to the effective time of such Corporate Transaction as the Board
determines (or, if the Board does not determine such a date, to the date that is
five days prior to the effective date of the Corporate Transaction), with such
Equity Incentive terminating if not exercised (if applicable) at or prior to the
effective time of the Corporate Transaction; provided, however, that the Board
may require Participants to complete and deliver to the Company a notice of
exercise before the effective date of a Corporate Transaction, which exercise is
contingent upon the effectiveness of such Corporate Transaction;

 

 11 

 

 

(d) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Equity Incentive;

 

(e) cancel or arrange for the cancellation of the Equity Incentive, to the
extent not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

 

(f) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Equity Incentive immediately prior to the
effective time of the Corporate Transaction, over (B) any exercise price payable
by such holder in connection with such exercise. For clarity, this payment may
be $0 if the value of the property is equal to or less than the exercise price.
Payments under this provision may be delayed to the same extent that payment of
consideration to the holders of the Company’s Common Stock in connection with
the Corporate Transaction is delayed as a result of escrows, earn outs,
holdbacks, or any other contingencies.

 

The Board need not take the same action or actions with respect to all Equity
Incentives or portions thereof or with respect to all Participants. The Board
may take different actions with respect to the vested and unvested portions of
an Equity Incentive.

 

ARTICLE 10

Miscellaneous

 

10.1. Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which an Equity Incentive may first be exercised or
the time during which an Equity Incentive or any part thereof will vest in
accordance with this Plan, notwithstanding the provisions in the Equity
Incentive stating the time at which it may first be exercised or the time during
which it will vest.

 

10.2. Stockholder Rights. No Optionholder shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to an Option unless and until such Participant has satisfied all
requirements for exercise of the Option pursuant to its terms.

 

10.3. No Employment or Other Service Rights. Nothing in this Plan or any
instrument executed or Equity Incentive granted pursuant hereto shall confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Equity Incentive was granted or shall
affect the right of the Company or an Affiliate to terminate (a) the employment
of an Employee with or without notice and with or without cause, (b) the service
of a Consultant pursuant to the terms of such Consultant’s agreement with the
Company or an Affiliate, or (c) the service of a Director pursuant to the Bylaws
of the Company or an Affiliate, and any applicable provisions of the corporate
law of the state in which the Company or the Affiliate is incorporated, as the
case may be.

 

 12 

 

 

10.4. Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Equity Incentive,
(a) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that
Participant is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Equity Incentive and (b)
to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Equity Incentive for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (i) the
issuance of the shares of Common Stock upon the exercise or acquisition of
Common Stock under the Equity Incentive has been registered under a then
currently effective registration statement under the Securities Act, or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under this Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

10.5. Withholding Obligations. The terms of an Equity Incentive Agreement must
require the Participant to satisfy any federal, state, or local tax withholding
obligation (including with respect to the withholding of income tax and of the
Participant’s liability for employment taxes, including FICA and Medicare taxes)
relating to the exercise or acquisition of Common Stock under an Equity
Incentive by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (a) tendering a cash payment; (b) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Equity Incentive; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid variable accounting); or (3) delivering to the Company owned and
unencumbered shares of Common Stock.

 

10.6. Repurchase Limitation. The terms of any repurchase option shall be
specified in the Equity Incentive, and the repurchase price may be either the
Fair Market Value of the shares of Common Stock on the date of termination of
Continuous Service or the lower of (1) the Fair Market Value of the shares of
Common Stock on the date of repurchase or (2) their original purchase price.

 

(a) Fair Market Value. If the repurchase option gives the Company the right to
repurchase the shares of Common Stock upon termination of Continuous Service at
not less than the Fair Market Value of the shares of Common Stock to be
purchased on the date of termination of Continuous Service, then (i) the right
to repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Equity Incentives after such date of termination, within
ninety (90) days after the date of the exercise) or such longer period as may be
agreed to by the Company and the Participant (for example, for purposes of
satisfying the requirements of Section 1202(c)(3) of the Code regarding
“qualified small business stock”) and (ii) the right terminates when the shares
of Common Stock become publicly traded.

 

(b) Original Purchase Price. If the repurchase option gives the Company the
right to repurchase the shares of Common Stock upon termination of Continuous
Service at the lower of (i) the Fair Market Value of the shares of Common Stock
on the date of repurchase or (ii) their original purchase price, then (x) the
right to repurchase at the original purchase price shall lapse at the rate of at
least twenty percent (20%) of the shares of Common Stock per year over five (5)
years from the date the Equity Incentive is granted (without respect to the date
the Equity Incentive was exercised or became exercisable) and (y) the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Options after such date of termination, within ninety
(90) days after the date of the exercise) or such longer period as may be agreed
to by the Company and the Participant (for example, for purposes of satisfying
the requirements of Section 1202(c)(3) of the Code regarding “qualified small
business stock”).

 

 13 

 

 

10.7. Effective Date. This Plan shall become effective as determined by the
Board, but no Equity Incentive shall be exercised (or, in the case of a stock
bonus, shall be granted) unless and until this Plan has been approved by the
Stockholders of the Company, which approval shall be within twelve (12) months
before or after the date this Plan is adopted by the Board.

 

10.8. Plan Term. The Board may suspend or terminate this Plan at any time.
Unless sooner terminated, this Plan shall terminate on the day before the tenth
(10th) anniversary of the date this Plan is adopted by the Board or approved by
the Stockholders of the Company, whichever is earlier. No Equity Incentives may
be granted under this Plan while this Plan is suspended or after this Plan is
terminated. Suspension or termination of this Plan shall not impair rights and
obligations under any Equity Incentive granted while this Plan is in effect
except with the written consent of the affected Participant.

 

10.9. Amendment of Plan. The Board at any time, and from time to time, may amend
this Plan. However, except as provided in Section 9.1, no amendment shall be
effective unless approved by the Stockholders of the Company to the extent
Stockholder approval is necessary to satisfy the requirements of Section 422 of
the Code. It is expressly contemplated that the Board may amend this Plan in any
respect the Board deems necessary or advisable to provide eligible Employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to Incentive Stock
Options or to bring this Plan or Incentive Stock Options granted under it into
compliance therewith. Rights under any Equity Incentive granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

10.10. Amendment of Equity Incentives. The Board at any time, and from time to
time, may amend the terms of any one or more Equity Incentives; provided,
however, that the rights under any Equity Incentive shall not be impaired by any
such amendment unless the affected Participant consents in writing. Rights under
any Equity Incentive granted before amendment of this Plan shall not be impaired
by any amendment of this Plan unless the affected Participant consents in
writing.

 

10.11. Section 409A. Notwithstanding anything in this Plan to the contrary, the
Plan and Equity Incentives made under the Plan are intended to be stock rights
that do not provide for the deferral of compensation under Section 409A of the
Code, and the Plan shall be interpreted to the fullest extent possible and shall
be operated so as to comply with the requirements imposed by Section 409A of the
Code such that Equity Incentives do not provide for the deferral of
compensation. If any Plan provision or Equity Incentive would result in the
imposition of any additional tax or interest under Section 409A of the Code, the
Company and the Participant intend that the Plan provision or Equity Incentive
will be reformed to avoid imposition, to the extent possible, of such additional
tax and interest, and no action taken by the Company to so comply with Section
409A of the Code shall be deemed to adversely affect the Participant’s rights to
an Equity Incentive. The Participant further agrees that the Committee, in the
exercise of its sole discretion and without the consent of the Participant, may
amend or modify an Equity Incentive in any manner and delay the payment of any
amounts payable pursuant to an Equity Incentive to the extent necessary to meet
the requirements of Section 409A of the Code as the Committee deems appropriate
or desirable.

 

10.12. Tax Consequences. Each Participant shall be solely responsible for all of
the tax consequences to the Participant of any award issued under the Plan,
including any consequences arising under Section 409A of the Code. The Company
provides no guaranty or assurance concerning the tax consequences to the
Participants of any award issued under the Plan.

 

10.13. Governing Law. The law of the State of Nevada shall govern all questions
concerning the construction, validity, and interpretation of this Plan, without
regard to such state’s conflict of laws rules.

 

* * *

 

 14 

 

 

Approved and Adopted by Board of Directors: June 22, 2017 and Approved by
Stockholders: June 22, 2017

 

I, Alex Rodriguez, President and CEO of The Chron organization hereby attest and
certify that the above Plan has been approved and adopted by the Board of
Directors and a consent and approval has been ratified by the written majority
of the holders of shares of common stock of the Company.

 

  Alex Rodriguez   Dated: June 22, 2017  

 

 15 

 

 

 

